Case 4:19-cv-00138-RH-MAF Document 94 Filed 07/07/20 Page 1 of 7

he
Cheif dudge, Mach £..\Nat her
Magistrate Judge Martin. A.Fitzpotrick _

 

 

 

 

 

 

 

MAMI iting youls hecause. SINGS Was abit ro

Conte cenc® ond, hove CLeposirion with tht

| Ooverment and attorneys 1 havent had a voice
___ Besides the questions +h atareasthed of my-teuth

o£ the Sexual Assault which has happen me between
The wo Maries | FEaLly need to Communicate with

Someone Who iS Not only mutual but jill havea

dart inthis case, len iM itecate when it Comes +o +he
do's_and_donts of my hain of command outside of
my Qtrocney Ww nether. im, malhing +he Clait decesioas

\! mm nd+ for sure but iM williag +o tolae the Chance
_____dnly becaose ho: wh things | hove_been! handled thu: 5
Far asa business | dont think you will |_be concerned.

ith money Os Much o, ustice ih yh, ich rhe position
YOu are in. nn +he. following Pages. ore whats have
+o SOV

 

 

 

 

 

 

 

 

FILED USDC ELND TL /. C1 2 ORO
FUL 7°20 an1 1:50

 

 
Case!4:19-cv-00138-RH-MAF Document 94” Filed 07/07/20 Page 2 of 7

 

 

Greet Ngo, June 19,2020, _
| Cheif dudoa Mark E. Wather

Magistrate dudge Martin A. Ftzpatrich

 

 

 

 

\ fame is Charnetha Qlevancer |am.a Federa|

INMare with a pending civil Suite. \n your court for

| O Pending Matter to *rerolve an Sexual assault. 1.

_____@xperinced_by a doctor Emploveed by the Burea

OF Prisons. | +hink of the definition of Resolve,

Lr in defined asa formal resolution, The emetiona [

| Mental + invasion of Privacy | ex oecienced will
Never be resolwed AKhough everyday Loc My |

Dest foot forward +y move,_in The_Cight direction, |

The_fost traumatic, Sess has affected me, | can |

| (oO longer CXPEMKE_O_Nap dmmear ora Menstrua| cycle, |

. Witnout reliving the helplessness | Felt, Wanting-to

ae + SC rene out but having TO_Challenge_my Hhoughits

| hecouse | Gmc inmate. T excercise ng autharcty

| LA prison, Where everybody is treated lhe the,

AUmMber assigned. to them _and not lhe the human

“they. are, Dust because. \ Compra mised my valucs

Qn _morals _by breahing tne law, Shauld these in

| | Outhorcty howe the Absolute power +0 compremise

|My bady 2 Can my trauma ever teach a formal

resolution? § Many questions In_oy head Unanswered.

Will tel youl da not feel cafe in the BOP. LoFten

NOE LP A Nightmares AY Counttine inthe middle

LDF +he Night ft {5 primarily men wean ngdach

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00138-RH-MAF Document 94 Filed 07/07/20 Page 3 of 7

 

 

Clotnes withtlach lights.My body goer inte full ————
sini attack, made,.{-Feor thet | ar having, o heart.
Atal .\ Ano. ‘he livre liad oF me expecincing —————
\nothers evuciLassault 13.Shina. | Vnow inteWectyally —__—
yk it oUnttiMe. 0 equa 00a et
entally My body prepares for “Fig CF light
Sim ooctant +0 M6 | Can tell you With Gbsa lee ______——
| nectatnety oot Lau | cd early, IN My: qQy
~_Lynthicin is -wwhast_ed_me here tn prison Owdly Fu ——
| My children and-family. Subjected to the Clouse fr
ity_by others, Money is imnpo(-tant
of my frecdom is mace imdactant, Mere Lo Mg ______—
: Mheaetury settiement thet i Could be award L—— —
NO d Aikeviate ny pain. Two times this yea

 

1

ado. canference, wth ne Goverment ne ATS
bopla-totel| my ctocy Trathtully towards ht. ———_—
Sn erent smnaiat For 5,000,000 per request
coted there is no _amouct mall | big War Could
Ne |p me get Ofer i ie ea amauntA0
Nad & Conference call-to negoriaté O amour ta
eLiie (not +o remove Mr als 0h o moi
aevered beoudse havent Utilized rhe Counseling in-thG ————
Sarne enviorment of Which this happen with pea
no longer trust) iarkead. a money mount toot th
Partie} argued Sver the hortified un togete ( pe
_ uation hot happen to ore! | Sat there 210. —_______—
“4 am: Otel usted combarrssed , 0nd insulted —___—

oo —

 
    
  

  

 
ene

Case! 4:19-cv-00138-RH-MAF Document 94 Filed 07/07/20 Page 4 of 7

 

“Tat {was siting in the midet of a business deal

When it came to my life | Money will not resolve

____—_ My trauma, Maney will not Mahe tre abuse goaway,

Money will not_give mea sense of pence,, Maney will
a)

(ok Une -do tne Violation +0 What was so cared Quand

Some. But the sodety we tiveia Morey is the Cod

Was+ ptople Perve, Justice id toot | | Wiad SECENIN“

40 be held occoontabte, The ‘1055 Of. Ceeclom, lalate ne

loss of mene if two Things That males aman rethink
his Ge-tions. | the s interes + of duttice. Ihe attumey

 

Qene. cal hos ash for inereased releasina due tothe
unacemics dod the bility +o S0cig| distance..\ \ve witnessed |
Ma, HHiple Women experince Creedom_ because of what |
Could happen With the. Insidoas Covid-4Q.lam perplered |
Ok nis Ki mes. What obouth whet clid_happea tome,” :
\Ne are on locholown oi tec on top oF each other. My
Prod is ort of control, AMny Safety was je noradized
Vana Coyrd-14 Causes cespirctocy problens that

 

hinder your ability ta breathe a Very Serions matter
wish 1 Could exe ain Non many ways | feel hindered
iA My ability “0 brecthe £0 relay, (\ot +o be Scared
+e trust Sot oc chhers ia orisar, Sexual assault
Was _happenecl To many women _My Care 1s Not Unique
But | Lee\ La\\ oye tne lone. Lam ashing Youd
QiNe me, tne. One thing yvert Money Cant Ducchase,
Uy ¢ me whith if My * Creedam. Please. emove me
Cron Tis eaviocment in yy hea\ liag Can begin. Lan
SOniMLAg, lout | Gn not lolouming where Lan Wanted

a oe

 

 
 

 

 

Cc

ase 4:19-cv-00138-RH-MAF Document 94> Fitet 07/07/20 Page 5 of 7

Aine ad ne toad
Qtbin, Please Ve lease me, from thi. captivity am

pleate. le. my Favor of 0 fone Mant-Facy ——___—
ethicment an -ty_ chad? with mirial Mecey
(ion be Made. easily HE has. Incen here bs-Fore cant

ito +hnis world 4 will be her en

 

ones sense of’ Safety and peace is hard +o reestablish.
Vince it if vidlated, Asa Federal Judge. you have the,

bility tous the_pawer you have +6 Cigint tne BOP

 

 

 

INONGS 1M A Sense and Show Me that the federal

sopermeat dees care that Lam mace ‘han oink

IGADLOOL \ AM asthing foc the Ability for my
healing +0 begin. am Onysical ly +capped loy +c _
barbed Wire, “fences tact ee me ‘\oched 10. __

( \ OM Surrounded 0

Mentally Gad emettonalty | yfences
Ond chained io_by Sexual abuse thot (did nototh

_____ for Please release the physical chaias,oo lean begin —__

The \Wiov tA OF Ke leasing the internal Chains of abuse,
ducting g end ty this territ ible NightMare. | Want-to enc

belief which many may thin is acrimingl

| Tactic but -for me it has hept me Jane Lutte 121-3
Thnen ACPUS told his cise; plet G parable +o.show them

 

 

Haat They should Always pray aad never give ude said
‘In a Certain WOO there WS QO 4Ucye Wine neinec

 

ftaced Gad nar cared wihert pea pie tnaugiat Andsthree

 

 

IS Cy Wid 1a tad tow Q WN he We ot Caming

to him With: the _olea Grant _me_justice against

 

 

 

My _Calversciry. Far dame time. he_(eFosect But-Fioally

—_ _ oo

 
C

lase 4:19-cv-00138-RH-MAF Document 94 Filed 07/07/20 Page 6 of 7

 

he Said + himself, Even throug Lect ac God

yf Care wiht peopte nia yet because this Widow

EOS lna-Hnecing Me, Lwil| See_tnct She gets justice, —
SO rcct She, Wont eyertonty Cane aac Ot-toc Aone!

Pract the lord said," Listen -to_vihat “te Onyus+ qucge,
Says, And willact Gad bri AG Abacct AUSHICE, fac his

Onsen Ones, tha Cry & to him day Gack Nick?
VALU ne eee pudtting sem ofC 2 |e your he
willsee, +c ney get Justice, GAC Quichly.
However, winen ne. Sea OF min cames, will he

Find Laiceln On eacth 7!

 

 

 

 

 

 

Clharresna Aleyarcler * 1 s4a4cn2
Chexntorra Coxusct June 19,090

 

 

 

 

 

 

 

 

 

 

 

 
fexander. 1404001
Federal Corectrong

| ~ ~ oe : 7 — ce 4 ,
Case a hepy-AO3ecRH MAF_ Document 9 £
P.U; Box 1731 .

\ Inshtutian Unit ¢,

” JUN 22 2020

ca
ti
ey

ae
a
=

gaeh Q0ES OOOO Oho gene

lita.

__ HU OFIFILHI9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Waseca MN 6Gba3 fe meen | usa a

re
: Ce , ‘a
5 - § Cae

"USA FOREVER n

 

EPI ta | eC MEST ery ey

Cheifdudge Marl ¢.watther

Magi strate dudge martin A, F rUpatric
United States Courthouse
VAM Ababa LSet) ab Oy ofeofpnataylf
Tallahassee Fi 39301-1730
